t c memo united_states tax_court marvin l barmes and barbara j barmes petitioners v commissioner of internal revenue respondent docket no filed date marvin l barmes and barbara j barmes pro sese timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion table of contents respondent’s motion to impose sanctions findings_of_fact eee ee ee petitioners’ businesses ee ee we ee petitioners’ real properties petitioners’ bank accounts sovereignty pure trusts dealings with the state of indiana filings with the knox county recorder’ s office documents relating to sandbar wholesale trust and sandbar real_estate trust warranty deeds filing with the assessor of the ‘township of vincennes indiana unemployment_compensation claims with respect to barbara’s gift shop and barmes wholesale federal employment_tax returns federal employment_tax returns--petitioners federal employment_tax returns---sandbar wholesale trust and sandbar real_estate trust federal_income_tax returns petitioners’ federal_income_tax return petitioners’ federal_income_tax return federal_income_tax returns---sandbar wholesale trust and sandbar real_estate trust respondent’s examination of petitioners’ and joint returns respondent’s communications with petitioners with respect to sandbar wholesale trust and sandbar real_estate trust notice_of_deficiency certain pre-trial conduct of petitioners petitioners’ position during informal_discovery with respect to the automobile depreciation_deductions at issue petitioners’ trial memorandum petitioners’ motion to dismiss opinion preliminary matters petitioners’ position regarding the presumption of correctness petitioners’ position regarding the burden_of_proof al petitioners’ reliance on facts found in barmes v commissioner tcmemo_2000_254 oe ee ele respondent’s determination regarding petitioners’ claimed schedule c gross_receipts respondent’s determination regarding petitioners’ claimed depreciation_deductions respondent’s determination regarding the accuracy--related penalty under sec_6662 a ee eee ee ee penalty under sec_6673 we ee ee ee ee chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petition- ers’ federal_income_tax for in the amounts of dollar_figure and dollar_figure respectively the issues remaining for decision’ are did petitioners have unreported taxable_income for in the amount of dollar_figure we hold that they did are petitioners entitled to the depreciation_deductions that they claimed for with respect to two automobiles we hold that they are not are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are ‘unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure certain computational issues also remain for resolu- tion of which flows automatically from our resolution of the determinations in the notice that we address herein q4e- should the court impose on petitioners a penalty under sec_6673 we hold that we should and we shall impose such a penalty in the amount of dollar_figure respondent’s motion to impose sanctions on date we issued an order date order granting in part and denying in part respondent’s motion to compel production of documents respondent’s motion to com- pel in that order we directed petitioners to produce to counsel for respondent on or before date those documents requested in respondent’s request for production of documents the requested trust documents which we considered to be documents of sandbar wholesale trust and or sandbar real_estate trust we shall refer collectively to sandbar wholesale 5in a separate order issued on date we denied respondent’s motion to compel answers to respondent’s interroga-- tories that was because respondent had conceded and we agreed that petitioners’ reliance on the fifth_amendment to the consti- tution fifth_amendment in support of their refusal to answer those interrogatories was warranted since respondent was contem-- plating or anticipating the possibility of a future criminal investigation of petitioners when referring in this opinion to sandbar wholesale trust and or sandbar real_estate trust our use of the words trust trusts trustees general managers certificates of beneficial_interest capital unit certificates and similar terms is for convenience only and is not intended to convey any meaning or have any significance for federal_income_tax purposes in the date order we sustained petitioners’ fifth_amendment claim and denied respondent’s motion to compel insofar as that motion pertained to those documents requested in respondent’s request for production of documents which we did continued - - trust and sandbar real_estate trust as the trusts the re- guested trust documents with respect to each of those trusts that the date order directed petitioners to produce included inter alia the trust agreement with any amendments from tax_year to the present the certificates of beneficial_interest issued by the trust during or otherwise effective for tax_year any agreements between the trust and either petitioner or both petitioners with respect to the use of the trust assets by either or both of them any compensation agree- ments between petitioner marvin barmes mr barmes and the trust for tax years to the present all capital unit certificates issued by the trust from tax_year to the present all trust accounting books_and_records for the period beginning with the trust’s purported creation through date all trust documents pertaining to distributions from the trust for the period beginning with the trust’s purported creation to the present and certain trust bank account information petitioners objected on the following grounds petitioners’ objections to the production of the documents requested in respondent’s request for production of documents relevancy with respect to any documents requested regarding sandbar real_estate trust petitioners’ lack of custody possession or continued not consider to be documents of sandbar wholesale trust and or sandbar real_estate trust -- - control_over the documents requested in respondent’s request for production of documents if any such documents existed relevancy with respect to any documents requested for any_tax periods other than and the fifth_amendment in the date order we considered and rejected each of the first three of petitioners’ objections in that order we considered and sustained petitioners’ fifth_amendment claim insofar as it related to the production of petitioners’ personal documents and rejected that claim insofar as it related to the production of the requested trust documents in the date order we cautioned petitioners that we would be inclined to impose sanctions under rule c in the event that petitioners did not fully comply with the provisions of that order reguiring them to produce to counsel for respondent the requested trust documents on date petitioners filed a motion to recon- sider the date order petitioners’ motion to recon- sider in that motion petitioners advanced essentially the same arguments which they had advanced in opposing respondent’s motion to compel and which we rejected in the date order on date we denied petitioners’ motion to reconsider on date this case was called from the calendar calendar call at the court’s trial session in indianapolis - indiana at the calendar call petitioners requested that the court schedule the trial in this case on that day at the calendar call counsel for respondent informed the court that petitioners had failed to comply with the date order and filed respondent’s motion to impose sanctions respondent’s motion for sanctions in that motion respondent regquested the court to impose on petitioners pursuant to rule c one or more sanctions because of their failure to comply with the date order we asked petitioners at the calendar call whether they had complied with the date order petitioners replied that they had not but that they had filed with the court peti- tioners’ motion to reconsider we reminded petitioners that we had denied petitioners’ motion to reconsider we then directed petitioners to produce the requested trust documents to counsel for respondent as soon as possible before trial and advised petitioners that we would impose sanctions on them if they failed to do so at the conclusion of the calendar call we informed the parties that we were taking respondent’s motion for sanctions under advisement and we restated that if petitioners did not produce the requested trust documents prior to the commencement of the trial in this case the court would impose sanctions on them because of their failure to do so thereafter on date this case was recalled from --- - the calendar for trial recall of this case at that recall we asked petitioners whether they had complied with the date order petitioners stated that they had not complied with that order and began to reassert as an objection to the produc-- tion of the requested trust documents that they did not have custody or control_over such documents at the recall of this case we reminded petitioners that the court had previously rejected that contention in the date order we also rejected that contention in our denial of petitioners’ motion to reconsider we advised petitioners at the recall of this case that we considered them to be willfully failing to comply with the date order we asked petitioners at the recall of this case whether they had any response to respondent’s motion for sanctions petition-- ers replied by reasserting their fifth_amendment claim as an objection to the production of the requested trust documents we reminded petitioners at the recall of this case that in the date order the court had carefully considered and rejected petitioners’ fifth_amendment claim insofar as it per- tained to the requested trust documents and we again asked petitioners whether they had any response to respondent’s motion for sanctions petitioners stated that they did not have any response to that motion thereafter at the recall of this case we proceeded with --- - the trial without acting on respondent’s motion for sanctions which remained under advisement we proceeded with the trial without acting on that motion because although we had informed petitioners at the calendar call and at the recall of this case that we would impose sanctions on them for their failure to comply with the date order we had not had adequate time as of the beginning of the trial in this case to consider and decide what sanction s we would impose on petitioners although not requested by the court on date petitioners submitted and the court had filed petitioners’ response petitioners’ response to respondent’s motion for sanctions in petitioners’ response petitioners reasserted essentially most of the same arguments that they had advanced in opposition to respondent’s motion to compel which we rejected in the date order and that they had continued to advance in petitioners’ motion to reconsider which we denied on date in petitioners’ response to respondent’s motion for sanc-- tions petitioners also advanced an argument under the fourth_amendment to the constitution fourth_amendment according to petitioners 116_us_616 holds that an individual may not be compelled to produce his private papers to establish a criminal charge against him or to forfeit his property id pincite and that no negative inferences may be -- - drawn from such individual’s failure to do so see id pincite- petitioners’ reliance on boyd is misplaced that case involved the requested production of certain private books and papers of the claimants in the context of a forfeiture action by the united_states see id pincite the united_states supreme court supreme court held that both the fourth_amendment and the fifth_amendment prohibited the production of those private items in a forfeiture proceeding see id pincite in the instant case the requested trust documents are not the private books and papers of petitioners rather they are the documents of sandbar wholesale trust and or sandbar real ‘although the supreme court acknowledged that a forfeiture suit by the united_states was technically a civil_proceeding it characterized such an action as in substance and effect a criminal one 116_us_616 the supreme court stated with respect to such suits we think that they are within the reason of criminal proceedings for all the purposes of the fourth amend- ment of the constitution and of that portion of the fifth_amendment which declares that no person shall be compelled in any criminal case to be a witness against himself and we are further of the opinion that a compulsory production of the private books and papers of the owner of goods sought to be forfeited in such a suit is compelling him to be a witness against himself within the meaning of the fifth_amendment to the con- stitution and is the equivalent of a search and seizure---and an unreasonable search and seizure--within the meaning of the fourth_amendment id pincite in contrast to the forfeiture action considered by the supreme court in boyd the instant case is a civil pro- ceeding and may not in any way be characterized as criminal in nature estate_trust for which petitioners were appointed general managers and managing agents and as such had the same duties and responsibilities as the respective trustees of the trusts that distinction is critical as far as the supreme court is concerned in 322_us_694 the supreme court distinguished boyd v united_states supra in cases where as here the requested documents are not those belonging to the individual personally but are those that the individual holds in his or her capacity as a representative of a so-called collective entity the supreme court stated indi- viduals when acting as representatives of a collective group cannot be said to be exercising their personal rights and duties nor to be entitled to their purely personal privileges id pincite distinguishing boyd v united_states supra on the instant record we find that petitioners as the appointed general managers and managing agents of both sandbar wholesale trust and sandbar real_estate trust have no valid claims under the fourth_amendment that would prevent production of the re- quested trust documents ’ nor would we find on the instant record that petitioners have a valid claim under the fourth_amendment assuming arguendo that the requested trust documents were petitioners’ private documents rather than trust documents requiring taxpayers who institute civil proceedings protesting deficiency notices to produce records or face dismissal constitutes no invasion of privacy or unlawful search or seizure 680_f2d_1268 9th cir affg per curiam an order of continued - based on our examination of the record before us we find that petitioners have willfully failed to comply with the date order and that they never had any intention of complying with that order we further find that petitioners’ willful flouting of the date order hampered respondent’s ability to develop respondent’s position in this case with respect to inter alia the determination in the notice to increase petitioners’ schedule c gross_receipts for rule c provides that if a party fails to obey an order of the court with respect to the provisions of inter alia rule relating to production of documents and things the court may make such orders as to the failure as are just such orders may include but are not limited to an order that the matter regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the case in accordance with the claim of the party obtaining the order an order dismissing the case or any part thereof or rendering a judgment by default against the disobedient party continued dismissal see coulter v commissioner 82_tc_580 ebert v commissioner tcmemo_1991_629 affd per unpublished order 986_f2d_1427 10th cir date of course we previously found on the record before us that petitioners did have a valid claim for protection under the fifth_amendment with respect to the production of their personal documents see supra note see also supra note rule c in the instant case respondent alleged the following in paragraph of respondent’s answer a on date marvin l barmes and barbara j barmes established what purport to be pure trusts into which they on or about date purportedly transferred title to all their personal_property including their ownership interests in marvin l and barbara j barmes ptr d b a barbara’s gift shop and d b a barmes wholesale the purported trusts are known as the sandbar real_estate trust and the sandbar wholesale trust b on date marvin l barmes and barbara j barmes purportedly transferred title to three parcels of real_estate to the sandbar real_estate trust these three parcels of real_estate comprise all of the known real_estate holdings of marvin l barmes and barbara j barmes including their personal resi- dence and the business location of barbara’s gift shop and barmes wholesale located pincite and main street in vincennes indiana c marvin l barmes and barbara j barmes re- ceived no consideration in exchange for the purported transfer of property to the sandbar real_estate trust and the sandbar wholesale trust described in subpara- graphs a and b above d marvin l barmes and barbara j barmes con- tinued to operate and control the business known as barbara’s gift shop and barmes wholesale after the creation of the sandbar wholesale trust and have continued to enjoy the use of the parcels of real_estate and the personal_property after the purported transfers to the the sic sandbar real_estate trust e during the trustees of both the sandbar real_estate trust and the sandbar wholesale trust are as follows james rabold the brother of barbara j barmes ' and the petitioners’ daughters-in-law ‘the parties stipulated that during the year at issue james continued jennifer burgess barmes and susan thomas barmes f jennifer burgess barmes and susan thomas barmes were employed by petitioners during g petitioners and the trustees of the sandbar real_estate trust and the sandbar wholesale trust have refused to provide to respondent’s agents or officers information or documentation setting forth who the beneficiaries are of each trust h the sandbar wholesale trust has not filed a form_1041 u s fiduciary income_tax return for the tax_year ended date the taxpayer_identification_number used by the sandbar wholesale trust is not a valid taxpayer_identification_number registered or otherwise recognized by the internal_revenue_service on date petitioner marvin l barmes as the general manager of the sandbar wholesale trust executed under penalties of perjury indiana state form business tangible_personal_property assessment return for the calendar_year ended date k on the indiana state form business tangible_personal_property assessment return the sandbar wholesale trust through its general manager marvin l barmes stated that the trusts had total sales of dollar_figure for the calendar_year ended date from the general retail and whole- sale activities of barbara’s gift shop barmes wholesale conducted pincite main street in vincennes indiana continued rabold was married to carol barmes who is mr barmes’ sister james rabold is the brother-in-law and not the brother of barbara j barmes as corrected par e of respondent’s answer should read as follows e during the trustees of both the sandbar real_estate trust and the sandbar wholesale trust are as follows james rabold petitioners’ brother-in-law and the petitioners’ daughters-in-law jennifer burgess barmes and susan thomas barmes -- - on their personal income_tax return for the tax_year ended date petitioners reported on schedule c total gross_receipts or sales of dollar_figure for barbara’s gift shop and barmes whole- sale conducted pincite main street in vincennes indi- ana m petitioners have continued to control the operations of their businesses barbara’s gift shop and barmes wholesale since the creation of the sandbar wholesale trust in date n in the notice_of_deficiency respondent determined that petitioners understated their net taxable_income from their operation of barbara’s gift shop and barmes wholesale for the tax_year ended decem-- ber by dollar_figure o based on the adjustment of dollar_figure to net profit for the tax_year from petitioners’ opera- tion of barbara’s gift shop and barmes wholesale respondent determined that petitioners had a net profit of dollar_figure '7 not a net_loss of dollar_figure as claimed by petitioners pp utilizing the net profit percentage based on total sales from petitioners’ personal income_tax return of respondent determined petitioner’s total sales for to be dollar_figure as follows par o of respondent’s answer contains a mathematical error as corrected such par should read as follows oo based on the adjustment of dollar_figure to net profit for the tax_year from petitioners’ opera- tion of barbara’s gift shop and barmes wholesale respondent determined that petitioners had a net profit of dollar_figure not a net_loss of dollar_figure as claim-- ed by petitioners -- - net profit 101dollar_figure divided by net profit percentage gross proft sic m155 dollar_figure gq based on total sales of dollar_figure as reported by marvin l barmes on the indiana state form business tangible_personal_property assessment return for the calendar_year ended date and utilizing the net profit margin determined by respondent of dollar_figure percent net profit for from sic the operation of barbara’s gift shop and barmes whole- sale for the tax_year ended date was dollar_figure r the sandbar wholesale trust is a mere sham for tax purposes and should be disregarded s the taxable_income attributed by petitioners to the sandbar wholesale trust for tax_year is taxable to petitioners for the taxable_year ended date where as here there is a failure to comply with an order of the court with respect to discovery we may impose such sanctions as we deem appropriate see rule c 84_tc_101 marcus v commissioner par p of respondent’s answer shows the net profit shown in par 0o as we indicated supra note par of respondent’s answer contains a mathematical error as corrected the net profit is dollar_figure as corrected par p of respondent’s answer should read as follows pp utilizing the net profit percentage based on total sales from petitioners’ personal income_tax return of respondent determined petitioner’s total sales for to be dollar_figure as follows net profit s dollar_figure divided by net profit percentage gross proft sic dollar_figure - t c affd without published opinion 621_f2d_439 5th cir in respondent’s motion for sanctions respondent requests inter alia that the court deem established for purposes of the instant case the allegations in paragraph a through s of the answer we find such a sanction to be appropriate under the circumstances presented here except that we do not consider it appropriate to deem paragraph r and s of the answer to be established that is because those subpara-- graphs contain allegations that we find to be mixed allegations of fact and law we shall grant respondent’s motion in that the allegations in respondent’s answer contained in paragraph a through d e as corrected to reflect the parties’ stipula- tion see supra note f through n o and p with the mathematical errors corrected see supra notes and and q are deemed established as facts for purposes of this case ’ see rule c see also durovic v commissioner supra pincite marcus v commissioner supra pincite rendering a judgment by default against petitioners in this case is a sanction that also is available to us under rule c see rule c see also 79_tc_132 affd per curiam on other grounds 703_f2d_1063 8th cir however we shall not impose such a sanction here since we proceeded with the trial in this case on date 2the trial record in this case also establishes as facts many of the allegations that pursuant to rule c we are deeming established as facts for purposes of this case - - findings_of_fact some of the facts have been stipulated and are so found as discussed above certain other facts have been deemed established pursuant to rule c and are incorporated herein as findings_of_fact by this reference petitioners who at all relevant times were husband and wife resided in indiana at the time the petition was filed petitioners’ businesses at all relevant times petitioners operated two businesses one under the name barbara’s gift shop and the other under the name barmes wholesale collectively the two businesses during at least the period date through date mr barmes was the individual who had ultimate control_over barbara’s gift shop and barmes wholesale and the operations of those two businesses at all relevant times barbara’s gift shop a retail busi- ness located pincite main street vincennes knox county indi- ana and barmes wholesale a wholesale business located pincite main street vincennes knox county indiana collectively the business locations sold many of the same products which included adult novelties and tobacco accessories at those 3the record is unclear as to whether the street on which the two businesses were located was called main street or east main street most of the references in the record are to main street and for convenience we shall refer to the street on which the two businesses were located as main street times the respective buildings in which petitioners conducted the two businesses consisted of at least two floors and above barbara’s gift shop were an apartment and offices at all relevant times one or two buildings were located on main street between the respective business locations of barbara’s gift shop and barmes wholesale on date mr barmes advised the respective employees’ of barbara’s gift shop and barmes wholesale collec- tively business employees that the two businesses had become part of a_trust and that after date the business employees would no longer be employees of petitioners but would be independent contractors for sandbar wholesale trust in a written notice to the business employees dated date mr barmes informed such employees that as of date barbara’s gift shop and barmes wholesale would no longer carry workman’s compensation insurance on date mr barmes issued a written_statement date written_statement to the business employees the record does not disclose whether the apartment and the offices located above barbara’s gift shop were separate and whether those offices served as offices for barbara’s gift shop only or for both barbara’s gift shop and barmes wholesale when referring in this opinion to the individuals who worked at the two businesses our use of the words employees independent contractors employer and similar terms is for convenience only and is not intended to convey any meaning or have any significance for federal tax purposes which stated in pertinent part to all workers from marvin barmes general manager you will receive a w-2 for the period worked for marvin barmes barbara’s gift shop barmes wholesale date thru date on date barbara’s gift shop and barmes wholesale businesses became part of a_trust all workers were hired on by the trust the trust will issue 1099s for your worked sic per- formed thereafter all workers will be responsible for any all taxes owed some may be required to file quarterly taxes you may want to consult your tax preparer cpa or call irs pincite-829-1040 an additional cents will be added to your hourly compensation effective on compensation starting octo- ber this is your last paycheck from marvin l barmes sr your vacation check is for accrued vacation pay your next checks will be from the trust as compensa-- tion for your work work for hire statement clarifying the status of the worker supervisors have the right to approve the end product don’t require salesperson to collect money from accounts on behalf of the dba don’t provide dba car business cards samples stationary sic and or reimburse rent workers are not required to work exclusively for the dba don’t provide workers with insurance benefits --- - worker’s hourly pay is subject_to the work performed workers are not entitled to participate in any dba plans arrangements or distributions pertain-- ing to any health bonus pension stock profit-sharing or similar benefits workers will not be given paid vacations when you need a day s or week s off sic please give a few days notice to your supervisor so they sic can have a worker prepared to do your job dba refers to barbara’s gift shop barmes wholesale at the bottom of the date written_statement was a blank space at which mr barmes instructed each of the business employees to sign his or her name as an indication that each such employee had read and understood that written_statement in addition to requiring the business employees to sign the date written_statement mr barmes required them to sign and in certain instances to complete certain other forms including a document entitled affidavit of citizenship and domicile citizenship affidavit form and form_w-8 certificate of foreign status the citizenship affidavit form stated in pertinent part i was not born ina territory over which the united_states is sovereign and i am therefore not subject_to its jurisdiction and i am not a citizen_of_the_united_states as defined in sec_1 1-l1 c i am not liable for the title_26 internal_revenue_code irc subtitle a sec graduated income taxes for reason of my alienage t am a sovereign citizen of one of the contiguous states of america under the constitution and the law -- - as such i am a nonresident_alien as such ‘word of art’ is defined in sec_7701 b under united_states tax laws title_26 united_states_code and the internal_revenue_code sec_31 a -1 b remuneration paid to a nonresident_alien_individual is exempted from wages and hence is not subject_to_withholding petitioners issued to susan thomas barmes and to jennifer burgess’ form_w-2 wage and tax statement form_w-2 for the respective wages that they earned for the period date through date as of date the date of the trial in this case petitioners sandbar wholesale trust and sandbar real_estate trust had not issued to the business employ- ees forms w-2 or forms 1099-misc miscellaneous income or any other type of form_1099 for any periods after petitioners’ real properties at all relevant times until at least date petitioners owned the two parcels of real_property on which the business locations were situated at those times petitioners also owned approximately dollar_figure acres of land located pincite e overhead road fritchton indiana the fritchton property which was approximately miles from the business locations peti- tioners’ personal_residence and an old farmhouse old farmhouse were situated on the fritchton property in petitioners remodeled the old farmhouse and furnished it as an office ‘during the year at issue susan thomas barmes and jennifer burgess were petitioners’ daughters-in-law petitioners’ bank accounts at least during and petitioners owned and main- tained several bank accounts at community bank and trust commu- nity bank on date mr barmes completed five separate applications account applications in order to open five sepa- rate accounts with community bank into each of which he made an initial cash deposit of dollar_figure each account application re- quired mr barmes to provide the name and the taxpayer identifi- cation number tin of the account owner mr barmes provided the following names and tin’s in the respective account applica- tions that he completed sandbar wholesale trust----barbara sic gift shop tin sandbar family_trust tin sandbar wholesale trust----barmes wholesale tin sandbar wholesales sic trust----payroll tin and sandbar real_estate trust tin respondent did not issue tin’s and as of the date of the trial in this case respondent had not issued employer identification numbers ein’ss to sandbar whole- sale trust or sandbar real_estate trust in completing the five separate_account applications mr barmes provided certain other information to community bank with respect to each account in each account application mr barmes indicated that he was opening the account for a personal purpose -- - and not a business_purpose that only one signature was to be required in order for withdrawals to be made from the account and that the account owner was a_trust in the case of an account’s being opened for a_trust as owner of the account the account application requested informa-- tion as to the names and the addresses of the beneficiaries of the trust and whether the trust was a revocable_trust or whether it had a pay-on-death designation mr barmes did not provide that information on any of the account applications that he completed in a section marked backup withholding certifications the account application requested that the account owner certify under penalties of perjury that the tin provided on the applica- tion was the correct tin for that account owner and if applica- ble that the account owner certify that such account owner was not subject_to backup withholding was an exempt recipient and or was a nonresident_alien in each account application mr barmes indicated on behalf of the account owner which in each instance he claimed was a_trust that the tin provided in such application was the correct tin for the trust that the trust was not subject_to backup withholding and that the trust was not a united_states_person mr barmes signed each of the account applications that he completed under penalties of perjury thereby certifying under such penalties that the foregoing - - information that he provided on behalf of the account_holder in each such application was correct below mr barmes’ signature in each account application mr barmes wrote the words without prejudice as of date community bank listed date signature card the following individuals as having signa- tory authority signatories over various separate community bank accounts maintained under the respective names sandbar real_estate trust sandbar wholesale trust ’ sandbar family_trust and land vehicle trust ' marvin l barmes barbara barmes marvin barmes jr greg barmes mark barmes brian barmes susan thomas barmes jennifer burgess barmes and james rabold ’ the date signature card identified marvin l barmes as general manager and susan thomas barmes jennifer burgess barmes and james rabold as trustees ‘mr barmes opened three different accounts under the respective names sandbar wholesale trust--barbara’s gift shop sandbar wholesale trust----barmes wholesale and sandbar wholesale trust----payroll the record does not disclose whether the indi- viduals listed as signatories for the three accounts maintained under the name sandbar wholesale trust were signatories for all three of those accounts '8the record does not disclose that an account was opened at community bank under the name land vehicle trust marvin barmes jr greg barmes mark barmes and brian barmes are sons of petitioners during the year at issue susan thomas barmes was married to greg barmes jennifer burgess barmes was married to mark barmes and james rabold was married to carol barmes who is mr barmes’ sister - - as of date community bank listed date signature card the following individuals as signatories for various community bank accounts maintained under the respective names sandbar real_estate trust sandbar wholesale trust sandbar family_trust and sandbar land vehicle trust marvin l barmes barbara barmes marvin barmes jr greg barmes mark barmes brian barmes susan thomas barmes kim hall barmes and james rabold the date signature card identified marvin l barmes as general manager and susan thomas barmes kim hall barmes and james rabold as trustees as of date community bank listed date signature card the following individuals as signatories for community bank account number that was maintained under the name sandbar wholesale trust----barbara’s gift shop marvin l barmes sr barbara barmes greg barmes brian barmes susan thomas barmes kim hall barmes and james rabold the date signature card identified marvin l barmes sr and barbara barmes as general managers and susan thomas barmes kim hall barmes and james rabold as trustees sovereignty pure trusts at all relevant times sovereignty pure trusts sovereignty the record does not disclose that an account was opened at community bank under the name sandbar land vehicle trust 71kim hall barmes married brian barmes on date - - was an entity that drafted for a fee so-called pure trust organizations pure trust organizations at those times sovereignty sold pure trust organizations through promotional materials the promotional materials used by sovereignty during the year at issue were substantially the same as those that it used during sovereignty promotional materials the sovereignty promotional materials identified an individual named lynne meredith as the person who drafted the pure trust organiza- tion documents that were sold by sovereignty those materials stated your customized pure trust organization s will be mailed within working days from the date that we receive your completed application under the heading advantages of a pure trust organization the sovereignty promotional materials stated in pertinent part no income_tax requirements as verified by the i r s a pure trust organization has no tax requirements a pure trust is not required to pay income_tax on its earnings gains or prof- its it does not file a tax_return complete privacy a pure trust organization holds assets conducts business and does banking in complete privacy it is not required to have a social_security e i n or other federal identifi- cation number information about the assets liabilities and management of pure trust organi- zations are completely confidential and are not accessible to the government or to the public ironclad asset protection a pure trust organiza- tion protects property from unscrupulous judgment creditors tax_liens levies and seizures law- suits divorce claims and bankruptcy - - freedom a pure trust organization is free from legislative restrictions a the pure trust has no accounting bookkeeping or reporting requirements b the pure trust has no income_tax_withholding or social_security requirements c the pure trust has no quarterly tax payment or reporting requirements blimination of probate and inheritance taxes a pure trust is not required to pay probate inheri- tance and death taxes and associated legal fees a pure trust organization is unaffected by the death of the trustees or beneficiaries maintain benefits of property and business ownership without thr potential liabilities trustees and beneficiaries are not liable for the debts of the pure trust organization and pure trust organization cannot be invaded because of any debt incurred by the trustees or beneficiaries dollar_figure first pure trust organization - dollar_figure kach additional trust liberty international program - dollar_figure for pure trusts pays for itself in legal tax savings less than the cost of a corporation reproduced literally under the heading pure trust organization information the sovereignty promotional materials stated in pertinent part the best time for estate_planning and asset pro- tection is now before you need it a pure trust organization provides the surest road to freedom per- mitted by law providing the ultimate in tax immunity ironclad asset protection privacy and estate_planning by transferring assets into properly structured pure trust organizations you can maintain complete control of or all of the benefits of ownership without the inherent liabilities assets held in trust are unaffected by bankruptcy divorce law suits liens levies or death - - a_trust is defined by black’s law dictionary as a right of property real or personal held by one party for the benefit of another the trustee s hold the legal and equitable_title to the property for the benefit of the beneficiaries capital unit holders although the trustees hold the property title they do not own the property the trustee s is are delegated the management authority for the pure trust organiza-- tion the beneficiaries capital unit holders also do not own the property but they have the right to all of the benefits proceeds and profits of it this is called the beneficial_interest in a sovereignty pure trust organization the beneficial_interest is contractually non-assignable and for that reason a creditor may not legally attach it the beneficiaries capital unit holders do not have any management control of the property a pure trust organization is created and given life though a contract in the form of a pure trust organization which is referred to as the instrument reproduced literally under the heading a pure trust organization has no income_tax requirements the sovereignty promotional materials stated in pertinent part like corporations revocable living trusts are statutory and are subject_to legislative control and taxation a revocable_living_trust is required to file a form each year as confirmed by the chief of accounting for the irs a pure trust organiza-- tion has no tax requirements therefore there is no legal requirement for a pure trust organization to file a tax_return a pure trust is not considered a taxable associa-- tion pursuant to tax law black’s 6th law dictionary defines association as follows what is designated as a_trust or a partnership may be classified as an association only if it clearly possesses all corpo- rate attributes corporate attributes include -- - centralized_management continuity of exis-- tence free_transferability_of_interests limited_liability a pure trust organization is not an association or an unincorporated association because it does not possess the same attributes of a corporation such as continuity of existence and free transferability of beneficial interests further unlike a corporation a pure trust organization is not an artificial entity nor does it owe its’ existence to the charter power of the state a pure trust organization is also not an alter ego or a nominee for any trustee or beneficiary because no one individual holds legal and equitable_title and beneficial_interest reproduced literally under the heading important please read the following basic rules for structuting sic a pure trust organization before filling out the pure trust organization application the sovereignty promotional materials stated the structure of ther trust in general structuring a pure trust organization is extremely simple if you just adhere to some basic rules the pure trust organization is like any other person or business_entity that has the power to hold property sell property transfer prop- erty conduct business etc it’s simply an en- tity that has a different name and id number than you property is transferred into the name of the pure trust as if it were any other person once title to the property is in the name of the trust organization it is protected by the ironclad contractual and constitutional protections contained within the trust instrument document because your right to contract cannot be impaired you have peace of mind in knowing the property is safely protected you will have the advantages of property ownership without the po- tential liabilities --- - the number of pure trusts needed for maximum asset protection to maximize the benefits of the pure trust organization it 1s vital to put each asset that has the potential of creating a liability into its own separate trust organization so that it does not jeopardize other assets in a lawsuit lien levy etc the only assets that can be seized are those assets in which title is held in the name of the person or entity that created the liability for example let’s say your car was involved ina serious accident that created a million dollars worth of damages and the insurance_company refused to honor your claim because your name was on the title to the car if you are successfully sued a judgement will be entered in your name there- fore every asset held in your name would be sub- ject to seizure the advantage to a pure trust organization is that it allows you to contractu- ally move assets out of your name while still retaining full control or all of the benefits of the property in the previous example if you had the fore- thought to put the title to the car in the name of a pure trust organization instead of your name only the pure trust entity could be sued under its fictitious name other assets held in your name or in the names of other trusts would be immune from judgement if a court judgement lien or levy has been filed against you personally only those assets that you hold title to in your own name are sub- ject to seizure property can be transferred into a pure trust even after it has been unlawfully liened or levied in the absence of proper legal procedures and a lawful court hearing businesses should always have a minimum of two pure trust organizations the first operating entity should hold minimal assets in case it is ever sued other pure trust organizations should then be established under different names to hold and protect all other assets of the business orga- nization business equipment that has the poten- tial of creating a liability should always be - - segregated into separate trusts naming the pure trust organization unless you are creating a family_trust do not use your last name or the word trust name your business as if it were a sole_proprietorship this will protect your privacy and will also make doing business and transferring property simpler the trust identification_number because a pure trust organization has no tax requirements it has no need for a federal employer_identification_number or a social_security_number which are necessary for tax reporting purposes only the pure trust organization will be issued a nine- digit internally generated identification_number for banking and identification purposes unrelated to taxes this trust identification_number is private and will not be linked to any federal or state government agency it will be included on your final pure trust organization document s each trust will be issued a separate number naming trustees and beneficiaries the most important rule to remember when structur- ing your trust organization is that one individual cannot be both a trustee and a beneficiary capital unit holder it is the complete separation of these two entities that affords the pure trust organization its protections if the same person who holds the legal and equitable_title also has the beneficial_interest or the right to proceeds no trust has been created the entity then is said to be operating as an alter- ego or as a nominee of the trust the protector the protector has the power to terminate trustees and or appoint new trustees the protector may also appoint successor trustees in the event a trustee dies a protector cannot have any other position in the pure trust organization a protector can be any- one related or unrelated to you - - if you as the original exchanger settlor are the only trustee and a successor trustee has already been named you do not need a protector a protector eliminates a need to go to court to change trustees trustees trustees hold the legal and equitable_title to the property in trust for the benefit of the beneficia- ries capital unit holders they do not however actually own the property a trustee cannot also be a beneficiary capital unit holder trustees have no rights to the beneficial_interest in the form of income and profits however they can receive a con- tractually agreed upon compensation in return for their trustee services trustees have management control of the pure trust organization there can be one trustee or as many trustees as desired all of the trustees can work together in managing the trust or any or all trustee s can delegate management authority to one or more managing trustee s to transfer property open and operate and bank accounts and take care of the day to day operations adversarial unrelated trustees in order to maintain the tax immunity qualities of the pure trust organization it is important that it is not considered a grantor_trust which is required to file a form according to the i r s the title of ‘grantor trust’ arises when there is no trustee with averse interest the words adverse or adversarial mean unrelated the rule_of structure is that the majority of trustees must have an interest ‘adverse’ or unre- lated to that of the beneficiaries capital unit holders this means that if the beneficiaries are your wife husband children the majority of trust- ees cannot be related to them therefore for example if you were a man and wanted to be a trustee and make your wife and children beneficia- ries you must also have at least two other unre- lated trustees if you and your wife both want to be trustees there must also be at least three other unrelated trustees our company can provide adversarial unrelated trustees for you at a minimal cost these trustees will delegate the authority to your managing trustee to open the - -- bank account sign checks transfer property sign the minutes and make management decisions concern-- ing the contract of trust if you are not related to the beneficiary ies you do not need ad- versarial trustees the general manager although it is typically the trustees or managing trustee s that will be responsible for the management of the trust a general manager may also be appointed for that purpose the general manager is merely an employee of the pure trust and is not an integral part of it however some individuals choose this position because they want to manage the trust with privacy when transferring title to real_property and automo- biles it is necessary in include the name s of the trustee s in addition to the name of the pure trust as a matter of public record the general manager’s name however would not appear on title it would only be included within the trust minutes which are totally private the beneficiary capital unit holders beneficiaries capital unit holders have the right to the beneficial_interest which is a right to the income profits and proceeds and use of the pure trust organization however in order to provide maximum asset protection the trust must be pure that means that beneficiaries capital unit holders cannot have any management control of the pure trust organization the trustee assigns the exchanger settlor capital units which represent of the beneficial_interest of the pure trust in exchange for the prop- erty he or she conveys into the trust the exchanger can then either keep all certificates or divide them in any manner among beneficiaries of his or her choice bank accounts sovereignty pure trusts can also open a completely private bank account with no federal id number or social_security_number at a major bank this account will be like any other checking account except that it is completely private the cost for this is dollar_figure per account reproduced literally -- - the sovereignty promotional materials included copies of two letters the first was a letter dated date written by gregory p karl cpa and addressed to chuck felthaus chief- accounting branch internal_revenue_service in philadelphia pennsylvania karl letter the second was a letter dated date written by charles f felthaus chief accounting branch and addressed to gregory paul karl felthaus letter the karl letter stated in pertinent part i have a number of pure trust clients and i have an urgent request please let me know the income_tax requirements for a pure trust organization as well as the proper procedure for obtaining an internal_revenue_service issued employer_identification_number for them the felthaus letter stated in pertinent part we cannot process your application_for a sic employer_identification_number a pure trust organization has no tax requirements therefore a sic employer_identification_number is not required the sovereignty promotional materials also included a document entitled pure trust organization application applica-- tion the application requested certain information including the settlor’s name and address the name of the pure trust organization the names of the trustees whether each trustee was to have signatory authority over any bank accounts the names of the beneficiaries and the number of so-called capital units each the application stated the settlor s is are the indi- vidual s who will be transferring property into the ‘trust fstate’ beneficiary was to receive dealings with the state of indiana filings with the knox county recorder’s office documents relating to sandbar wholesale trust and sandbar real_estate trust on date two documents each of which consisted of three pages of printed forms collectively the two three-page documents were filed with the knox county recorder’s office the first page of each of those documents which was numbered page was a cover page cover page on which appeared the heading common_law contract and declaration in the form of a private pure living family_trust and private retirement_plan and a mailing address for sovereignty in las vegas nevada each page of each of the two three-page documents each three-page document contained identical language except that one document made references to sandbar wholesale trust and the number and the other document made references to sandbar real_estate trust and the number at the bottom of the cover page of each three-page document appeared the language common_law copyright sovereignty pure trusts and at the bottom of the second page of each three-page document appeared the language common_law copyright sovereignty pure trusts all rights reserved no such language 5the record does not disclose who filed those documents with the knox county recorder’s office - - appeared at the bottom of the third page of each three-page document the second page of each three-page document which was numbered page stated by all those present for the purposes of protecting conserving and enlarging the corpus of this trust estate for the benefit of the heirs of the exchanger s and other holders of capital unit certifi- cates and for the establishment of a private retire- ment plan to assure that such certificate holders may look forward with anticipation to a retirement with financial security and dignity and without fear that this period of life will be lacking in the necessities to sustain them as human beings within our society and for other purposes contained herein the parties named herein hereby establish this unimpairable contract and declaration in the form of a common_law constitu- tional irrevocable sovereign private express pure trust contractual organization and private retirement_plan in witness thereof the creator appoints and trustee s have agreed to the terms stipulations and covenants stated herein and hereby acknowledged the conveyance delivery and acceptance of certain real and or personal_property listed in schedule a and addendum to be held in trust according to the terms herein reproduced literally neither of the two three-page documents disclosed the identities of the exchangers and the certificate holders that were referred to on the second page of each such document nor did either of those documents include the schedule a and the addendum that also were referred to on that page we shall refer to the language appearing on the second page of each three- page document as the declaration -- - the declaration appearing on the second page of each three- page document was signed in the name of lynne meredith who was identified as sovereignty pure trusts creator and in the names of james rabold susan thomas barmes and jennifer all three of whom were identified as trustees peti- burgess tioner barbara barmes ms barmes in her capacity as a notary public indicated on the second page of each three-page document that james rabold susan thomas barmes and jennifer burgess signed the declaration appearing on each such page the third page of each three-page document which was unnumbered was entitled minutes of the proceedings of the trustees one such third page referenced sandbar wholesale trust and the other referenced sandbar real_estate trust we shall refer to the third page of each three-page document as minutes the minutes stated inter alia marvin l barmes and barbara j barmes is are hereby 740on date jennifer burgess was divorced from mark barmes on date she resigned her duties as trustee of both trusts on date susan thomas barmes resigned her duties as trustee of both trusts on date james rabold resigned his duties as trustee of both trusts beginning on date certain community bank records identified kim hall barmes as a trustee of both trusts the third page of the document referencing sandbar real_estate trust was entitled minutes of the proceedings of the trustees of sic sandbar family_trust we believe that that reference to sandbar family_trust was a typographical error and we construe such minutes to be minutes relating to sandbar real_estate trust that is because all other references in such minutes were to the sandbar real_estate trust -- -- appointed as general manager s and managing agent s agreeing to act at all times in the best interest of the company and its capital unit certificate holders and is are hereby approved to open a bank account for sandbar wholesale trust or sandbar real_estate trust and to be signer s on such account general manager s shall accept the same duties and responsibilities as set forth for the trustees of this organization general manager s shall hold no title legal or equitable and no right to the capital unit interest_income or profit distributions of this trust estate further general manager s shall not be liable for any of the debts of this trust estate a separate contract will be executed setting forth compensation the undersigned hereby certifies that the above has been duly adopted by the board_of trustees and direct that the minutes of these proceedings be re- corded in and become a part of the official company minute book the respective minutes for the trusts were signed in the names of james rabold and jennifer burgess susan thomas barmes witnessed those signatures in her capacity as a notary public at all relevant times the state of indiana had no records of any business_trust under any of the following names sandbar wholesale trust sand bar wholesale trust sandbar real_estate trust or sand bar real_estate trust warranty deeds on date three separate warranty deeds deeds executed on that date by petitioners were recorded with the knox - - county recorder’s office those deeds pertained to the fritchton property petitioners’ business location pincite main street and petitioners’ business location pincite main street respectively collectively the three parcels of real_estate at the bottom of each of the three deeds the following hand- written_statement appeared this instrument prepared by marvin l barmes each deed contained a mailing address for sandbar real_estate trust pincite main street vincennes indiana and the following language know all men be sic these presents that i we marvin l barmes and barbara j barmes the undersigned grantor s for the consider- ation of ten dollars and other valuable consider- ations do hereby convey to sandbar real_estate trust all rightm sic title and interest to and in the certain parcel of real_property situated in knox coun- ty state of indiana although each deed stated nominal consideration for the conveyance described therein petitioners did not receive any consideration for such conveyances after those conveyances were made petitioners continued to enjoy the use of the three parcels of real_estate filing with the assessor of the township of vincennes indiana on date mr barmes signed under penalties of perjury state of indiana form 103--long form business tangible 26the record does not disclose who submitted the deeds for recording with the knox county recorder’s office - al --- personal_property assessment return indiana business tangible_personal_property assessment return in that return mr barmes reported the name of the taxpayer as sandbar wholesale trust and the federal identification_number belonging to that taxpayer as mr barmes reported in the indiana business tangible_personal_property assessment return that the taxpayer’s federal_income_tax year ended on date and that the name under which federal income taxes were filed was sandbar wholesale trust in that return mr barmes also reported that the names under which the businesses were conducted were barbara’s gift shop and barmes wholesale and that the businesses were not conducted in the form of a_trust but were conducted in the form of what mr barmes described as an unincorporated business organization mr barmes further reported in the indiana business tangible_personal_property assessment return that the business properties were located at main street and that the businesses did not have any other locations in the state of indiana in that return mr barmes also reported that the two businesses had total sales during of dollar_figure unemployment_compensation claims with respect to barbara’s gift shop and barmes wholesale at all relevant times the state of indiana department of workforce development department of workforce development administered claims for unemployment insurance benefits and required employers to file quarterly reports and make payments - -- with respect to such claims at those times as part of its administration of such claims the department of workforce development established and maintained a separate_account for each employer who had employees working in the state of indiana including an account for barbara’s gift shop the department of workforce development maintained such an account for barbara’s gift shop at all relevant times at least through the year prior to date barbara’s gift shop timely filed guarterly reports with the department of workforce development and maintained its employer account in good standing e made payments into that account during the two-year period through the department of workforce development continued to maintain an employer account for barbara’s gift shop however barbara’s gift shop did not timely file quarterly reports or make any payments into its employer account beginning no later than date the department of workforce development maintained an employer account for sandbar wholesale trust the department of workforce development estab- lished that account and assigned the number to that account on a date not disclosed by the record after having received a certain number of claims for unemployment benefits from individuals who claimed eg by presenting canceled checks that they had received wages from an entity using the name sandbar wholesale trust in order to establish an employer - - account for sandbar wholesale trust the department of workforce development requested certain information and documentation from petitioners on a date not disclosed by the record however the department of workforce development did not receive any response from petitioners with respect to the information and documenta- tion requested on date 7’ jill beamon ms beamon made a claim for unemployment benefits with the state of indiana department of employment and training services department of employment and training services on date in connection with ms beamon’s claim a claims deputy with the department of employment and training services claims deputy completed a form entitled request for inspection and wage information request for inspection and wage information form which ms beamon had the date date appeared on the form that jill beamon who worked at barmes wholesale from date to date signed when she made her claim for unemployment bene- fits with the ind department of employment and training ser- vices however it is clear from the record that that form was actually signed on date and that the year was written on that form by mistake 2at all relevant times the department of workforce devel- opment was comprised of four entities which included the depart-- ment of employment and training services see ind code ann sec michie the department of employment and training services included an unemployment insurance board and an unemployment insurance review board see id at sec - signed on date ms beamon’s request for inspection and wage information form sandbar wholesale trust was identi- fied as the employer on that form at all relevant times the department of employment and training services used the request for inspection and wage information form whenever an individual made a claim for unemployment benefits and the department of employment and training services did not have a record of wages having been paid_by the individual’s employer after having completed the request for inspection and wage information form the claims deputy sent that form to an audit examiner with the department of employment and training services audit examiner in order to conduct an investigation of the claim after having conducted an investiga- tion the audit examiner reported the results of the investiga- tion in the request for inspection and wage information form on date an audit examiner who had conducted an investigation with respect to an entity using the name sandbar wholesale trust reported the results of that investigation in ms beamon’s request for inspection and wage information form the date date appeared on the request for inspec- tion and wage information form that ms beamon signed however it is clear from the record that that form was actually signed on date and that the year was written on that form by mistake see supra note that investigation occurred on a date not disclosed by the record between jan and - - that investigation revealed that an account had been established with the department of workforce development for sandbar whole- sale trust but that that entity had not reported to the depart-- ment of workforce development any wages paid_by it during the first three quarters of the audit examiner indicated in ms beamon’s request for inspection and wage information form that although he had made contact with the entity identified as sandbar wholesale trust he received no response or cooperation from that entity on date the department of workforce development issued a notice date notice addressed to sandbar wholesale trust barbara’s gift shop main street vincennes in that notice showed the number account number that the department of workforce development had assigned to the sims beamon’s request for inspection and wage information form contained at least three different sets of handwriting one that belonged to ms beamon one that belonged to the claims deputy responsible for completing that form and one that be- longed to the audit examiner responsible for conducting the investigation with respect to ms beamon’s claim it is clear from our examination of ms beamon’s request for inspection and wage information form that the audit examiner changed the infor- mation that was originally reported in that form as the em- ployer and account number the audit examiner identified sandbar wholesale trust barbara’s gift shop as the employer and listed as the account number in that form account number was the account number assigned by the department of workforce development to sandbar wholesale trust we are unable to determine from ms beamon’s request for inspection and wage information form who was originally identified in that form as the employer and what number was originally listed in that form as the account number -- - account that it maintained for sandbar wholesale trust the date notice indicated that ms beamon had made a claim for unemployment_compensation and that there was a poten- tial liability for unemployment insurance benefit charges as a result of that claim on date mr barmes wrote the following state- ment which he signed as general manager on the bottom of a copy of the date notice sandbar wholesale trust did not open an account with indiana department of workforce development sandbar wholesale trust does not now have or ever have sic had employees on date the department of workforce development issued another notice date notice addressed to sand- bar wholesale trust barbara’s gift shop main street vincennes in that notice showed the same department of workforce development employer account number for sandbar whole- sale trust as shown on the date notice the date notice indicated that ms beamon had made a claim for unemployment_compensation and that there was a potential liabil- ity for unemployment insurance benefit charges as a result of that claim at the bottom of a copy of the date notice on date susan thomas barmes signed the following typed statement as trustee and without prejudice sandbar wholesale a7 - trust did not open this account and has paid no money into this account j a beamon was an independent_contractor starting date until date on date the department of workforce development issued a notice to sandbar wholesale trust entitled notice of complete disposition of business to acquirer date notice that notice stated you sandbar wholesale trust became the successor employer to the named disposer marvin l barbara j barmes under the provisions of the indiana code in accordance with the provisions of the act your account assumed the employment experience of your predecessor your contribution rate for the year of acquisition i sec_1 your contribution rate for the current_year i sec_5 if you disagree with the determination you may file a formal written protest within fifteen days from the date of this notice please use your new account number on all future correspondence additional information regarding your responsibilities is being sent under separate cover our records show you acquired of the business on from disposer in response to the date notice on date petitioners executed a document entitled affidavit and formal written protest protest affidavit in the protest affidavit petitioners stated sandbar wholesale trust that acquired dba barmes whole- sale dba barbara’s gift shop did not become the succes-- sors of the employees they were all terminated prior to the business transfers marvin l barbara j barmes let their employees go before the transfer of the business and they were not passed onto sandbar wholesale trust -- - sandbar wholesale trust managers took over and told the former employees of marvin l barbara j barmes they could be contracted by sandbar wholesale trust and would have to fill out new paperwork which included work for hire statement u s department of justice immigration and naturalization service form i-9 late absenteeism policy affidavit of citizenship and domicile access to trade secrets and confidential information and form_w-8 no form_w-4 filled out upon the completion of the above paperwork they would be independent contractors for sandbar wholesale trust enclosed you will find two letters one from gregory paul karl cpa to internal_revenue_service the other from internal_revenue_service chief accounting branch charles f felthaus to gregory p karl cpa sandbar wholesale trust is a pure trust a pure trust organi- zation has no tax requirements therefore an employer_identification_number is not required reproduced literally the two letters to which petitioners referred in the protest affidavit were copies of the karl letter and the felthaus letter that sovereignty included in its promotional materials and provided to petitioners federal employment_tax returns federal employment_tax returns--petitioners on date ms barmes signed form_941 employer’s quarterly federal tax_return form for the quarter ended date which was filed under the name marvin l and barbara j barmes ptr ein that form reflected total wages tips and other compensation paid_by marvin l and barbara j barmes ptr in the amount of dollar_figure on date ms barmes signed form_941 for the - guarter ended date which was filed under the name marvin l and barbara j barmes ptr that form reflected total wages tips and other compensation paid_by marvin l and barbara j barmes ptr in the amount of dollar_figure on date ms barmes signed form_941 for the gquarter ended date which was filed under the name marvin l and barbara j barmes ptr ein that form reflected total wages tips and other compensation paid_by marvin l barmes and barbara j barmes ptr in the amount of dollar_figure on date mr barmes signed form_941 for the gquarter ended date which was filed under the name marvin l and barbara j barmes ptr ein in that form mr barmes wrote nothing to report checked the box indicating that marvin l and barbara j barmes ptr did not have to file returns in the future and stated that the date on which final wages were paid_by marvin l and barbara j barmes ptr was date federal employment_tax returns----sandbar wholesale trust and sandbar real_estate trust as of the date of the trial in this case neither sandbar wholesale trust nor sandbar real_estate trust had filed a federal employment_tax return or paid any federal employment_tax federal_income_tax returns petitioners’ federal_income_tax return petitioners filed form_1040 u s individual_income_tax_return for petitioners’ joint_return which they signed on date in that return petitioners reported taxable_income of dollar_figure such taxable_income did not include any wages or salaries petitioners’ joint_return included schedule c profit or loss from business schedule c the schedule c requested and petitioners provided inter alia the following information information requested information provided name of proprietor marvin l barmes principal business or profession includ- ing product or service retail and wholesale general merchandise business name barbara’s gift shop and barmes wholesale employer_identification_number ein business addre sec_120 main st vincennes in accounting_method accrual_method used to value closing_inventory cost gross_receipts or sales gross_receipts dollar_figure returns and allowance sec_370 cost_of_goods_sold big_number gross_profit big_number other income big_number gross_income big_number total expenses big_number expenses for business use of your home net_profit_or_loss big_number inventory at beginning of year big_number purchases less cost of items withdrawn for personal_use big_number cost of labor materials_and_supplies inventory at end of year big_number -- - the percentage of gross_profit reported in the schedule c to gross_receipts reported in that schedule wa sec_48 percent included in the total expenses reported in petitioners’ schedule c was automobile depreciation in the amount of dollar_figure for a cadillac and a corvette petitioners’ two automobiles petitioners purchased both of those automobiles in the cadillac for dollar_figure and the corvette for dollar_figure attached to petitioners’ joint_return was form_4562 depreciation and amortization including information on listed_property form in part v listed property---automobiles part v section b--information on use of vehicles section b of that form petitioners claimed total miles and total business miles of big_number with respect to the cadillac and big_number with respect to the corvette in part v section a---depreciation and other informa-- tion section a of that form petitioners indicated that they had written evidence to support the claimed business use of petitioners’ two automobiles petitioners’ federal_income_tax return petitioners filed form_1040 u s individual_income_tax_return for petitioners’ joint_return which they signed on date without prejudice in that return petitioners reported no wages or salaries and no tax due petitioners’ joint_return included schedule c schedule c in the schedule c petitioners reported the - - same information with respect to the name of the proprietor principal business business name and address ein accounting_method and method used to value closing_inventory as they had reported in the schedule c in addition the schedule c requested and petitioners provided inter alia the following information information requested information provided gross_receipts dollar_figure returns and allowances cost_of_goods_sold big_number gross_profit big_number other income -- gross_income big_number total expenses big_number expenses for business use of your home -- net_profit_or_loss big_number inventory at beginning of year big_number purchases less cost of items withdrawn for personal_use big_number cost of labor materials_and_supplies --- inventory at end of year included in the total expenses reported in the schedule c was automobile depreciation in the amount of dollar_figure for peti- tioners’ two automobiles attached to petitioners’ joint_return was form_4562 in part v section b of that form peti- tioners claimed total miles and total business miles of big_number with respect to the cadillac and big_number with respect to the corvette in part v section a of that form petitioners indi- cated that they had written evidence to support the claimed business use of petitioners’ two automobiles as of the date of the trial in this case petitioners had -- - not filed federal_income_tax returns for tax years after federal_income_tax returns---sandbar wholesale trust and sandbar real_estate trust as of the date of the trial in this case neither sandbar wholesale trust nor sandbar real_estate trust had filed a federal_income_tax return or paid any federal_income_tax respondent’s examination of petitioners’ and joint returns on date respondent’s revenue_agent jon eric powell revenue_agent powell made initial contact with petition- ers via the telephone with respect to respondent’s examination of petitioners’ joint_return shortly thereafter revenue_agent powell sent petitioners a letter examination letter formally notifying petitioners that their joint_return was under examination in response to the examination letter ona date after date that is not disclosed by the record petitioners indicated to revenue_agent powell that they did not have to provide him with any records with respect to respondent’s examination of their joint_return consegquently on a date before date that is not disclosed by the record revenue_agent powell issued a summons summons to petitioners which required them to appear before him on date and to produce certain records with respect to respondent’s examination of petitioners’ joint_return on date in response to the summons petitioners met -- with revenue_agent powell date meeting during that meeting revenue_agent powell questioned petitioners about the information requested in the summons with respect to petitioners’ joint_return and petitioners responded that they were not required under the fourth and fifth amendments to provide such information to respondent consequently revenue_agent powell ended the date meeting during the course of the examination of petitioners’ joint_return on a date after date and before date that is not disclosed by the record revenue_agent powell received a report cid report from the criminal_investigation_division cid of the internal_revenue_service irs the cid report indicated that barbara’s gift shop had failed to file certain federal employment_tax employment_tax returns and had in the opinion of the cid arbitrarily changed the classification of its workers from employees to independent contractors revenue_agent powell became aware from reading the cid report that sandbar wholesale trust was formed sometime during date on date revenue_agent powell forwarded the cid report to respondent’s revenue_officer shawn kennedy revenue_officer kennedy for further investigation of the employment_tax issues contained therein during the course of the examination of petitioners’ joint_return on a date after date and before november - that is not disclosed by the record revenue_agent powell received petitioners’ joint_return from the internal_revenue_service center in cincinnati ohio revenue_agent powell reviewed that return and compared it with petitioners’ joint_return that comparison disclosed to revenue_agent powell that in the joint_return there were a significant decrease from to in the gross_receipts that petitioners reported in the respective schedules c of petitioners’ joint_return and joint_return an ending inventory for barbara’s gift shop for of dollar_figure and an ending inventory for that business for of so and an increase from to in the expenses that petitioners claimed in the respective schedules c of petitioners’ joint_return and joint_return asa result revenue_agent powell formally commenced an examination of petitioners’ joint_return although revenue_agent powell became aware through the cid report of certain employment_tax issues involving barbara’s gift shop and sandbar wholesale trust he concluded that that informa- tion did not affect his examination of petitioners’ and joint returns and he did not make any inquiries of petitioners regarding sandbar wholesale trust during his examination of those joint returns nor did petitioners allude to sandbar wholesale trust or to any purported transfer of the two businesses to that trust during that examination -- - on date revenue_agent powell had a telephone conversation with mr barmes during which he advised mr barmes that he had completed an examination_report with respect to petitioners’ and joint returns examination_report that contained certain adjustments which he had made to those returns during that telephone conversation revenue_agent powell asked mr barmes whether mr barmes intended to provide any information or documentation to the irs to refute those adjustments at no time did mr barmes provide any information or documentation to the irs to refute or otherwise respond to the adjustments contained in the examination_report on date each petitioner executed an affidavit both of which respondent received on date each of those affidavits stated in pertinent part i ama natural born free citizen adult constitutionally aka usa national of indiana republic by birth thus of america anda temporary inhabitant living in knox county indiana republic thankfully endowed by our creator god with unalienable rights partially enumerated in america’s founding organic documents which i have never with knowingly intelligent acts waived recent diligent studies have convinced me of the above and that as such i am not subject_to the territorially-limited exclusive legislation and its foreign jurisdiction mandated for washington d c etc including its internal govern- ment organizations therein or by contract adhesioned thereto across america and neither are millions of other such citizens unless they have provided waivers of constitutional rights with knowingly intelligent act contracts with -- - such government s with sufficient awareness of the relevant circumstances and likely conse- guences as ruled by the u s supreme court 397_us_742 pincite i’ve given no such waivers these studies also prove that a shrewd and crimi- nal constructive fraud has been slipped over the united_states of america by a corporate federal united_states and accomplices under counter- feit color of law by never-repealed american law such sources of past and present criminal element in and behind government here- inafter referred to as the ceg should be brought to justice in a constitutional court for aiding_and_abetting this fraud as willing accom- plices it is for such court with a 12-member jury of peers to decide who is and isn’t guilty among personnel of government media schools lawyers accountants clergy and other pushers of misinformation mind-set propaganda in this and related regards thank god due to such shrewd entrapments over the years i unwittingly signed many of the related documents or contracts some even under the foreign per- jury jurat as was supposedly required with american law on this citizen’s side i hereby revoke all such signatures and render them null and void except for those that i choose to have measured as being under tdc threat duress and or coercion past and now this is also my lawful notice that all such signatures of mine in the future with such governmental or otherwise- adhesioned sources are to be considered as under tdc whether appearing therewith or otherwise and including banks etc with this accurate knowledge i lawfully squarely challenge the fraudulent usurping-octopuslike jurisdiction authority cited in item that does not apply to me for fairness irs agents generally lack lawful delegation of au- thority and their so-called form_1040 seems to be bogus concerning me with all of the above in mind it appears that this private citizen is by law as foreign and a -- - non-resident alien on date petitioners jointly executed a decla- ration in which they stated the following i marvin l barmes barbara j barmes hereby declare that i do not have nor have i had any income from alcohol_tobacco_and_firearms i also declare that i do not have nor have i had a contract with the depart-- ment of the treasury to manufacture sell or distrib- ute alcohol tobacco or firearms all gasoline used is and was purchased at a gasoline service station i am not a federal employee i am not a corporation or partnership i am not effectively connected with the conduct_of_a_trade_or_business within the united_states i was not involved in any revenue taxable activity i declare under penalty of perjury under the laws of the united sic states of america that the foregoing to the best of my knowledge and belief is true and correct respondent’s communications with petitioners with respect to sandbar wholesale trust and sandbar real_estate trust on date respondent’s revenue_agent rosetta arnold revenue_agent arnold issued two letters revenue_agent arnold’s two letters dated date one of which was addressed to sandbar real_estate trust attn marvin and barbara barmes managing agents and the other of which was addressed to sandbar wholesale trust attn marvin and barbara barmes managing agents revenue_agent arnold’s two letters dated date were identical in content except that one letter referenced sandbar real_estate trust and the other letter referenced sandbar wholesale trust in those two letters revenue_agent arnold --- - stated that respondent had no record of receiving form_1041 u s fiduciary income_tax return form_1041 for either of the two trusts for the tax periods ended and revenue_agent arnold further stated in those two letters if you are reguired to file the returns but have not done so we are requesting these returns to be filed by date please submit the following information by date - completed returns - a copy of the managing agent’s compensation agreement referenced in the trust agreement - a copy of schedule a and the addendum referred to in the trust document if you were not reguired to file returns for the peri- ods indicated please explain why you are not sic longer liable in the space provided below on date mr barmes responded to revenue_agent arnold’s two letters dated date mr barmes made identi- cal responses in the space provided on the second page of each of revenue_agent arnold’s two letters dated date that response consisted of the following statement no beneficiary disbursements made no k-1's necessary on date revenue_agent arnold issued a letter addressed to marvin and barbara barmes managing agents reve- nue agent arnold’s letter dated date that letter stated in pertinent part we have received your response on date to our date letters requesting the tax returns for sandbar wholesale trust and sandbar real_estate -- - trust for the tax years of and based on your response it appears that these two entities are required to file income_tax return sic per internal_revenue_code sec_6012 however we have no records of receiving these tax returns if you have filed these returns please provide us a copy by date if you have not filed these returns we are requesting these returns be filed by date the following information should be submitted to the address listed above by date completed returns - a copy of the managing agent’s compensation agreement referenced in the trust agreement - a copy of schedule a and the addendum referred to in the trust document on date mr barmes responded in writing mr barmes’ letter dated date to revenue_agent arnold’s letter dated date mr barmes’ letter dated date stated in pertinent part according to our cpa gregory p karl out in california our pure trust organization has no tax requirements according to the internal_revenue_service mr barmes attached to that letter copies of the karl letter and the felthaus letter which sovereignty included in its promotional materials and provided to petitioners on date revenue_agent arnold responded in writing revenue_agent arnold’s letter dated date to mr barmes’ letter dated date revenue_agent arnold’s letter dated date stated in pertinent part we have reviewed your response to our letter of date requesting that you file trust returns for the sandbar real_estate trust and the sandbar wholesale trust you replied by providing us with a letter from -- - the philadelphia service_center stating that a pure trust organization has no filing_requirements we wish to advise you that the term pure trust is not used in the internal_revenue_code whatever the name of the trust arrangement the taxation of the entity must comply with the requirements of the internal_revenue_code these requirements are based upon the economic reality of the arrangement not its nomencla- ture in your response to out sic letter dated may il you stated that no beneficiary disbursements were made and that no forms k-1 were necessary from this statement we conclude that the trusts have not treated you as their owners although it appears to us it should have done so we note also that you did not report the trust income deductions and credits on your personal return for accordingly the trusts are required to file their own returns with this law in mind we request that you file form sec_1041 for the sandbar wholesale trust and sandbar real_estate trust with us on or before date in addition we request that you provide us with the following documen-- tation for the tax_year ended date the case sic receipts and disbursements journals for each trust the checking and savings accounts for each trust along with cancelled checks and deposit slips a copy of the managing agent’s compensation agreement referred to in the trust agreement a copy of schedule a and the addendum referred to in each trust document and any statements issued to you from the trusts informing you of the trusts’ income deductions and credits that you are required to report on your per- sonal return for on date mr barmes responded in writing mr barmes’ letter dated date to revenue_agent ar- -- - nold’s letter dated date mr barmes’ letter dated date stated in pertinent part the service has filed notices of federal_tax_lien against the trusts which are based on allegations that the trusts are alter egos nominee agents constructive trusts and or transferees the service has further proceeded against marvin and barbara barmes as if they are partners filed notices of federal_tax_lien based on this alleged partnership status and apparently proceeded against marvin and barbara barmes individu- ally it should be readily apparent that it is the service which has prevented us from filing appropriate forms at this time until the service determines which legal theory pertains to us by taking a coherent posi- tion our hands are tied we need your help or binding assurance that if the trusts file form 1041's then all filing re- quirements have been met in that letter mr barmes further asserted that sandbar whole- sale trust and sandbar real_estate trust were contractual trusts which he described as not so much a_trust as a contrac- tual relationship based on trust form notice_of_deficiency in the notice_of_deficiency notice issued to petitioners for respondent determined inter alia to increase the schedule c gross_receipts and consequently petitioners taxable_income by dollar_figure with respect to those determinations although respondent determined to increase petitioners’ taxable_income for as a result of respondent’s determination to increase petitioners’ schedule c gross_receipts for that year for convenience we shall refer only to unreported gross_receipts continued -- - respondent stated in the explanation of adjustments explanation included in the notice in the absence of adequate books_and_records an indirect method was utilized to determine gross_receipts exhibit c of the explanation further detailed the method that respondent used to determine the increase in peti- tioners’ gross_receipts as follows date total expense per form_1040 as originally filed dollar_figure gross_profit per form_1040 as originally filed big_number total expense to gross_profit_percentage divide item by date total expense per form_1040 as originally filed dollar_figure total expense to gross_profit_percentage see above corrected gross_profit divide item by big_number amount per return big_number adjustment to income big_number in the notice respondent also determined inter alia to disallow the depreciation_deductions of dollar_figure that petitioners claimed in the schedule c respondent also determined in the notice that petitioners are liable for for the accuracy-related_penalty under sec_6662 certain pre-trial conduct of petitioner sec_32 continued and not to unreported taxable_income - -- petitioners’ position during informal_discovery with respect to the automobile depreciation_deductions at issue in part v section a of form_4562 attached to petitioners’ joint_return petitioners indicated that they had written evidence to support the claimed business use during that year of petitioners’ two automobiles however ina letter to respondent dated date that petitioners wrote during the course of the parties’ informal_discovery in this case petitioners indi- cated that they did not have any mileage logs or other documenta-- tion with respect to the business use during of those two automobiles in another letter to respondent dated date petitioners indicated that such documentation did not exist petitioners’ trial memorandum on date petitioners submitted their trial memorandum petitioners’ trial memorandum to the court in petitioners’ trial memorandum petitioners advanced inter alia various arguments and contentions challenging the jurisdiction and authority of the court on date we issued an order date order in which we directed that petitioners’ trial memorandum be filed as of date the date of its receipt by the court in that order we also stated that we found the arguments and contentions with respect to the jurisdiction and authority of the court that petitioners advanced in petitioners’ trial memorandum to be frivolous and or -- - groundless we reminded petitioners in the date order about the provisions of sec_6673 a and b which allows the court to require a taxpayer to pay a penalty to the united_states whenever it appears to the court that a pro- ceeding before it has been instituted or maintained by the taxpayer primarily for delay or when the taxpayer’s position in such a proceeding is frivolous or groundless we informed petitioners in the date order that in the event that petitioners continue to advance frivolous and or groundless contentions the court will be inclined to impose a penalty not in excess of dollar_figure on petitioners under sec_6673 on date petitioners filed a motion for clarifi- cation of the date order petitioners’ motion for clarification in that motion petitioners reasserted their arguments and contentions challenging the court’s jurisdiction and authority which we had found in the date order to be frivolous and or groundless on date we denied petitioners’ motion for clarification 33in petitioners’ motion for clarification petitioners stated inter alia the court has not provided any assistance to petition- ers which would enable them to evaluate whether or not to pursue their issue s and petitioners seek guidance from the court x the date order was issued sua sponte and petitioners have been pro- vided no authority to examine which would explain why their position s is are frivolous and or groundless -- - petitioners’ motion to dismiss on date three days after we issued the date order compelling petitioners to produce the requested documents of sandbar wholesale trust and sandbar real_estate trust to counsel for respondent and one week before the date of trial in this case petitioners filed a motion to dismiss peti- tioners’ motion to dismiss in that motion petitioners asked the court to dismiss this case because the court does not have jurisdiction over it in support of petitioners’ motion to dismiss petitioners stated as grounds for this motion petitioners would show the court that the statutory_notice_of_deficiency was not executed by the commissioner of internal revenue the statutory_notice_of_deficiency at issue in this case although containing the commissioner’s name was executed by r arnold rule of the united_states tax_court expressly provides that the jurisdiction of the court depends in a case commenced in the court by a taxpayer upon the issuance by the commissioner of a notice_of_deficiency in income x the term commissioner means the com- missioner of internal revenue personally on date we issued an order date order in which we denied petitioners’ motion to dismiss in that order we stated inter alia the court finds the contentions of petitioners advanced in their motion to dismiss to be groundless and frivolous the court notes that petitioners con- tinue to advance in this case what the court finds to be frivolous and groundless contentions see sec -- - a see also the court’s order dated date opinion preliminary matters at trial petitioners chose not to testify did not call any other witnesses and except for the joint exhibits attached to the parties’ stipulation of facts introduced no documentary_evidence into the record instead in support of their position regarding the determination in the notice that they have unre- ported schedule c gross_receipts for petitioners advance inter alia the following arguments with respect to that determi- nation a the commissioner must introduce some reasonable foundation supporting the tax_deficiency in order to preserve the presumption of correctness and b even if such a foundation exists respondent’s method of reconstructing petitioners’ unreported schedule c gross_receipts for is arbitrary and respondent has the burden_of_proof in support of their position regarding the determination in the notice disallowing the claimed schedule c depreciation_deductions with respect to petitioners’ two automobiles petitioners rely inter alia on certain facts that the court found in barmes v commissioner tcmemo_2000_254 affd per curiam without published opinion f 3d__ 7th cir date -- - petitioners’ position regarding the presumption of correctness according to petitioners unless some evidence supports an inference that the taxpayer was involved in the business alleged in the notice_of_deficiency during the period covered by the notice an assessment may not be supported even where the taxpayer is silent x therefore before the barmeses have any burden to present evidence in opposition to the commis-- sioner’s deficiency_notice the commissioner is re- quired to present substantive evidence that the barmeses received the unreported income asserted otherwise the commissioner is not entitled to a deci- sion in its favor here there was no evidence showing the predicate fact that the barmeses received the unreported income x x fn ref omitted the u s court_of_appeals for the seventh circuit_court of appeals the court to which an appeal in this case would nor- mally lie has held all that is reguired to support the presumption of correctness is that the commissioner’s determination have some minimal factual predicate it is only when the commissioner’s assessment is shown to be without rational foundation or arbitrary and erroneous that the presumption should not be recognized 100_f3d_1308 7th cir affg tcmemo_1995_243 although certain cases on which petitioners rely see 948_f2d_1188 10th cir and 596_f2d_358 9th cir revg 67_tc_672 mention the taxpayer’s receipt of income it is not necessary for the -- - commissioner to show the taxpayer’s receipt of income in order to satisfy the requirement of the court_of_appeals and other courts that in unreported income cases the commissioner’s determination have some minimal factual predicate in this connection the court_of_appeals has held that the ‘presumption of correctness’ is appropriate where evidence existed which linked the taxpayers with ‘the tax-generating activity ’ 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 see 85_tc_1 affd per order 7th cir the record in this case links petitioners throughout the year at issue to the two businesses barbara’s gift shop and barmes wholesale that record establishes that throughout that year petitioners operated controlled the operations of and controlled those two tax-generating activities the instant record also shows that the creation of sandbar wholesale trust in date did not change petitioners’ operation of control_over the operations of or control_over barbara’s gift shop and barmes wholesale petitioners also contend that the method that respondent used in the notice to reconstruct petitioners’ schedule c gross -- jo - receipts for is arbitrary on the instant record we reject that contention petitioners refused to provide respon- dent with any information or documentation during respondent’s examination of petitioners’ joint_return under such circumstances respondent was authorized to reconstruct petition- ers’ income by any reasonable means which clearly reflects income see eg auhone v commissioner 883_f2d_1317 7th cir affg tcmemo_1988_142 92_tc_661 on the record presented we find respondent’s method of reconstructing petitioners’ schedule c gross_receipts and the results generated by that 34tn order to reconstruct petitioners’ schedule c gross_receipts respondent divided the total expenses reported in petitioners’ schedule c ie dollar_figure by the gross_profit total net gross_receipts 1ie total gross_receipts reduced by returns and allowances minus cost_of_goods_sold reported in that schedule ie dollar_figure the resulting guotient was dollar_figure percent the revenue_agent then divided the total expenses claimed in petitioners’ schedule c e dollar_figure by that percentage the result dollar_figure was determined to be the reconstructed schedule c gross_profit for respondent determined that the difference ie dollar_figure between that reconstructed gross_profit of dollar_figure and the gross_profit reported in petitioners’ schedule c e dollar_figure constituted petitioners’ unreported schedule c gross_receipts in this connection petitioners do not claim any returns and allowances or cost_of_goods_sold in excess of the amounts of such items claimed in petitioners’ schedule c pursuant to the foregoing method of reconstructing petitioners’ schedule c gross_receipts for respondent determined to increase petitioners’ schedule c gross_receipts for that year by dollar_figure - method to be reasonable in fact the method used by respon- dent resulted in an amount of total schedule c reconstructed gross_receipts for which was less than the total sales from barbara’s gift shop and barmes wholesale for i1 e dollar_figure that mr barmes reported to the state of indiana in the indiana business tangible_personal_property assessment return that he filed for those businesses for that year under respon- dent’s method of reconstructing petitioners’ schedule c gross_receipts the gross_receipts from barbara’s gift shop and barmes wholesale for equaled only dollar_figure ie dollar_figure gross_receipts of dollar_figure less returns and allow- ances of dollar_figure that were reported in petitioners’ schedule c plus dollar_figure unreported schedule c gross_receipts deter-- mined in the notice which is almost dollar_figure less than the total sales for barbara’s gift shop and barmes wholesale for that mr barmes reported in the indiana business tangible per- sonal property assessment return the court sustained a similar method of reconstructing income in markman v commissioner tcmemo_1987_407 s as respondent points out the reasonableness of respon- dent’s method of reconstructing petitioners’ schedule c gross_receipts and the results produced by that method is also evidenced by the relationship of schedule c gross_profit to schedule c gross_receipts the percentage of schedule c gross_profit to reported schedule c gross_receipts for wa sec_48 percent ie gross_profit of dollar_figure divided by total reported gross_receipts of dollar_figure if one were to use that percentage e percent in order to calculate continued - j2 - petitioners’ position regarding the burden_of_proof respondent advances the following alternative theories or principles in support of the determination in the notice to increase petitioners’ schedule c gross_receipts for the assignment_of_income theory sham trust principles and the grantor_trust_rules found in sections gran- tor trust rules the notice did not expressly mention any of the foregoing theories or principles consequently according to petitioners those theories and principles are new matters under rule a on which respondent has the burden_of_proof we need not decide whether petitioners’ position that respondent has the burden_of_proof regarding the alternative theories advanced by respondent in support of the determination in the notice to increase petitioners’ schedule c gross_receipts for is correct the record establishes that petitioners had unreported schedule c gross_receipts from barbara’s gift shop and barmes wholesale in the amount determined by respondent in the notice we would reach the same result no matter who ha sec_3 scontinued total gross_receipts the result would be dollar_figure ie the gross_profit determined in the notice of dollar_figure divided by percent the recalculated total gross_receipts for determined by using the percentage of gross_profit to total reported gross_receipts is remarkably close to the total sales of dollar_figure that mr barmes reported in the indiana business tangible_personal_property assessment return as the total sales of barbara’s gift shop and barmes wholesale for -- - the burden_of_proof on that issue petitioners’ reliance on facts found in barmes v commissioner tcmemo_2000_254 in support of their position regarding the depreciation_deductions at issue it appears that petitioners are arguing that under the doctrine_of collateral_estoppel the court is required to find as facts in this case the facts that we found in barmes v commissioner tcmemo_2000_254 barmes involved inter alia petitioners’ claim to schedule c depreciation_deductions for with respect to petitioners’ two automobiles which we rejected the instant case involves inter alia petitioners’ claim to schedule c depreciation_deductions for with respect to those same two automobiles in 333_us_591 the supreme court examined and discussed the doctrine_of collateral_estoppel as it applies in federal_income_tax cases the supreme court stated in pertinent part income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non- liability relating to a particular tax_year is liti- gated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year but if the later proceeding is concerned with a similar or unlike claim relating to a different tax_year the prior judgment acts as a col- lateral estoppel only as to those matters in the second proceeding which were actually presented and determined in the first suit collateral_estoppel operates in other words to relieve the government and the taxpayer of redundant litigation of the identical question of -- j4 --- the statute’s application to the taxpayer’s status xk kek x where two cases involve income taxes in different taxable years collateral_estoppel must be used with its limitations carefully in mind so as to avoid injustice it must be confined to situations where the matter raised in the second suit is identical in all respects with that decided in the first proceed-- ing and where the controlling facts and applicable legal rules remain unchanged id pincite we reject petitioners’ apparent attempt to rely on the doctrine_of collateral_estoppel to require us to find as facts in this case the facts that we found in barmes v commissioner supra any such attempt misconstrues and misapplies that doc- trine in determining here whether petitioners are entitled to the depreciation_deductions that they are claiming for with respect to petitioners’ two automobiles we are in no way bound by the facts that we found in barmes in resolving the deprecia-- tion issue presented to us we shall rely on the facts that we have found are established by the record in this case and not by the facts that we found in barmes were established by the record in that case respondent’s determination regarding petitioners’ claimed schedule c gross_receipts during respondent’s examination of petitioners’ joint_return petitioners refused to provide respondent’s revenue_agent with any books records or other information with respect to the - - items of income and deduction reported by petitioners in that return consequently respondent relied on the indirect method of reconstructing petitioners’ schedule c gross_receipts described above see eg supra note we have found that method and the results generated by that method to be reasonable the only question that remains for our consideration is whether the unreported schedule c gross_receipts determined by respondent in the notice are taxable to petitioners on the record before us we find that they are as discussed above respondent advances three alternative theories or principles in support of respondent’s determination that petitioners had unreported schedule c gross_receipts for the assignment_of_income theory sham trust principles and the grantor_trust_rules we shall address only the assignment_of_income theory because that theory resolves against petitioners the issue of whether they are taxable on the unreported schedule c gross_receipts that respondent determined in the notice as we understand their position regarding the unreported schedule c gross_receipts at issue petitioners contend that the income which barbara’s gift shop and barmes wholesale generated after sandbar wholesale trust was created on date is income that sandbar wholesale trust earned and not income that petitioners earned that is because according to petitioners -- - after the creation of sandbar wholesale trust on date petitioners no longer held title to those two businesses or to the properties of those businesses although the record shows that sandbar wholesale trust was established on date the record does not show that petitioners transferred barbara’s gift shop and barmes wholesale or any properties of those businesses to that trust on that date or at any other time during ’ on the instant record we reject petitioners’ contention that petitioners transferred barbara’s gift shop and barmes wholesale or any properties of those two businesses to sandbar wholesale trust on date or at any other time during the year at issue the record shows that mr barmes made initial cash depos- its of dollar_figure into each of the three community bank accounts that he opened on date with respect to sandbar wholesale trust in the names of sandbar wholesale trust--barbara sic gift shop sandbar wholesale trust---barmes wholesale and sandbar wholesales sic trust---payroll however the record does not establish that the cash used to make those deposits was the property of barbara’s gift shop and or barmes wholesale the record does show that on date petitioners gratuitously transferred to sandbar real_estate trust by warranty deed the fritchton property and the two parcels of real_estate on which the two business locations were situated we express no opinion herein as to whether such transfers should be recognized for federal tax purposes the record establishes only that petitioners made certain claims to inter alia respondent and the state of ind that they transferred barbara’s gift shop and barmes wholesale and the properties of those two businesses to sandbar wholesale trust for example the record includes a three-page document relating to the sandbar wholesale trust that was filed with the knox county recorder’s office on date which respondent continued - the record before us establishes that throughout including the period after the creation of sandbar wholesale trust petitioners operated controlled the operations of and controlled barbara’s gift shop and barmes wholesale on that record we find that throughout petitioners controlled the earning of the income of those two businesses consequently regardless of whether petitioners transferred the two businesses and or the properties of those businesses to sandbar wholesale trust after it was created on the instant record petitioners are taxable under the assignment_of_income_doctrine on the unreported schedule c gross_receipts at issue in this case see 281_us_111 the first principle of income_taxation is that income must continued obtained from that office that document contained inter alia the following statement trustee s have acknowledged the conveyance delivery and acceptance of certain property listed in schedule a and addendum to be held in trust according to the terms herein the record does not contain the schedule a and addendum to which the document in question referred nor does the record contain any other documents evidencing any alleged conveyance to sandbar wholesale trust or any other trust documents relating to that trust during respondent’s examina-- tion of petitioners’ joint_return petitioners did not provide respondent’s revenue_agent with any trust documents relating to sandbar wholesale trust during the discovery process in this case petitioners refused to comply with the court’s date order compelling petitioners to produce to counsel for respondent inter alia any trust documents relating to sandbar wholesale trust that respondent requested in respondent’s request for production of documents during the trial in this case petitioners did not offer any such documents into the record --- - be taxed to the one who earns it 337_us_733 citing lucas v earl supra attempts to subvert this principle by diverting income away from its true_earner to another entity by means of contractual ar- rangements however cleverly drafted are not recognized as dispositive for federal_income_tax purposes regardless of whether such arrangements are otherwise valid under state law see 73_tc_1246 see also 686_f2d_490 7th cir affg tcmemo_1980_568 the true_earner of income is the person or entity who controlled the earning of such income rather than the person or entity who received the income see vercio v commissioner supra pincite citing 69_tc_1005 see also commissioner v sunnen u s pincite the crucial question remains whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes even if as petitioners contend they transferred barbara’s gift shop and barmes wholesale and or the properties of those businesses to sandbar wholesale trust after it was created based on our examination of the entire record before us we find that petitioners’ attempt to divert the income of those two businesses to sandbar wholesale trust constituted an invalid assignment of - jq - income consequently we sustain respondent’s determination that petitioners have unreported schedule c gross_receipts for in the amount of dollar_figure respondent’s determination regarding petitioners’ claimed depreciation_deductions in the notice respondent disallowed the depreciation_deductions that petitioners claimed in the schedule c with respect to petitioners’ two automobiles deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_274 operates to disallow any deduction otherwise allowable under inter alia sec_167 with respect to inter alia any listed_property unless the taxpayer satisfies the substantiation requirements of that section listed_property sec_274 provides in pertinent part sec_274 disallowance of certain entertainment etc bxpenses d substantiation required --no deduction or credit shall be allowed--- continued - - is defined in sec_280f to include passenger automo- biles see sec_280f a as pertinent here petition- ers may satisfy the substantiation requirements of sec_274 d and the regulations thereunder by adequate_records or by suffi- cient evidence corroborating their own statements see sec_274 sec_1_274-5t temporary income_tax regs fed reg date in support of the automobile depreciation_deductions at issue petitioners rely on certain facts that we found in barmes v commissioner tcmemo_2000_254 and on certain factual allegations not supported by the record that they advance in their briefs we rejected above petitioners’ reliance on certain facts that we found in barmes supra we also reject petition- ers’ reliance on certain factual allegations in their briefs see rule b on the record before us we find that petition- ers have failed to establish that they used petitioners’ two automobiles in a trade_or_business or that they held such automo- biles for the production_of_income see sec_167 continued with respect to any listed_property as de- fined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the use of the facility or property c the business_purpose of the expense or other item -- - assuming arguendo that petitioners had established that they used petitioners’ two automobiles in a trade_or_business or that they held such automobiles for the production_of_income peti- tioners must satisfy the substantiation requirements of sec_274 and the regulations thereunder petitioners concede that they kept no records with respect to the business use of petitioners’ two automobiles consegquently petitioners may establish their entitlement to the depreciation_deductions at issue only by introducing into the record in this case their own statements and sufficient evidence corroborating such statements see sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioners introduced no evidence at trial that supports their position with respect to the depreciation_deductions at issue on the instant record we find that petitioners have failed to establish that they satisfy the substantiation requirements of sec_274 and the regulations thereunder regarding those deductions based on our examination of the entire record before us we find that petitioners have failed to establish their entitlement to the depreciation_deductions at issue consequently we sustain respondent’s determination with respect to those claimed deductions respondent’s determination regarding the accuracy-related_penalty under sec_6662 a in the notice respondent determined that petitioners are - - liable for the year at issue for the accuracy-related_penalty under sec_6662 and asserted the following alternative grounds for the imposition of that penalty_negligence under sec_6662 and a substantial_understatement_of_income_tax under sec_6662 b petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty under sec_6662 see rule a 290_us_111 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment resulting from inter alia negligence or disregard of rules or regulations see sec_6662 b or a substantial_understatement_of_income_tax see sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir an under- statement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return see sec_6662 a and is substantial in the - -- case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure see sec_6662 a the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion see sec_6664 petitioners introduced no evidence and advance no conten- tions with respect to the accuracy-related_penalty under sec_6662 on the record before us we find that petitioners have failed to show that they were not negligent and did not disregard rules or regulations within the meaning of sec_6662 b or otherwise did what a reasonable person would do with respect to any portion of the underpayment for on that record we further find that petitioners have failed to show that they acted with reasonable_cause and in good_faith with respect to any portion of the underpayment for that year see sec_6664 based on our examination of the entire record before us we find that petitioners have failed to establish any error in respondent’s determination that they are liable for the year at issue for the accuracy-related_penalty under sec_6662 we also find on the record before us that there is a substantial_understatement of tax under sec_6662 peti- tioners showed no tax in petitioners’ joint_return the tax required to be shown in that return as calculated by respondent in the notice is dollar_figure and we have sustained all of respon- dent’s determinations in the notice - gq - accordingly we sustain respondent’s determination with respect to that penalty penalty under sec_6673 on brief respondent asks the court to require petitioners to pay a penalty to the united_states pursuant to sec_6673 a sec_6673 authorizes the court to require a tax- payer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that inter alia the taxpayer’s position in a proceeding before it is frivolous or groundless see sec_6673 the court may impose a penalty under sec_6673 even if it finds that not all of the taxpayer’s arguments are frivolous or groundless see 102_tc_137 affd 53_f3d_799 7th cir a position is frivolous when it is contrary to established law and unsupported by a reasoned colorable argument for change in the law coleman v commissioner f 2d 7th cir the word groundless is a word of common usage web- ster’s third new international dictionary unabridged provides the following definition of that word having no ground or foundation lacking cause or reason for support in support of respondent’s position that the imposition on petitioners of a penalty under sec_6673 is appropriate - - respondent points to petitioners’ trial memorandum that the court had filed as of date the date of its receipt by the court the court’s date order directing that that trial memorandum be filed petitioners’ motion to dismiss filed on date and the court’s date order denying that motion in the date order we stated that we found the arguments and contentions with respect to the jurisdiction and authority of the court that petitioners advanced in petitioners’ trial memorandum to be frivolous and or groundless we also reminded petitioners in the date order about sec_6673 and informed them that in the event that petitioners continue to advance frivolous and or groundless contentions the court will be inclined to impose a penalty not in excess of dollar_figure on peti- tioners under sec_6673 in the date order we found the contentions of petitioners that the court lacks juris-- diction over the instant case because the notice issued to petitioners was not personally signed by the commissioner of internal revenue to be frivolous and groundless we further noted in the date order that petitioners were contin- uing to advance in this case what we found to be frivolous and groundless contentions and we cited in that order our date order in which we indicated that we would be inclined to impose a penalty under sec_6673 in the event that peti- -- - tioners continued to advance frivolous and or groundless conten- tions according to respondent after the court issued the septem- ber order in which we found the arguments and conten- tions with respect to the court’s jurisdiction and authority that petitioners advanced in their trial memorandum to be frivolous and or groundless and in which we reminded petitioners about sec_6673 petitioners continued to advance contentions in their motion to dismiss filed on date which the court found in the date order to be frivolous and groundless consequently respondent argues the court should impose a penalty on petitioners under sec_6673 petitioners do not address the reasons advanced by respon- dent in support of respondent’s position that the court should impose a penalty under sec_6673 instead petitioners argue that the imposition of such a penalty is not appropriate in the instant case because they refrained from presenting at trial and on brief the same arguments and contentions challenging the court’s jurisdiction and authority that they had advanced in petitioners’ trial memorandum and any challenge whatsoever to the court’s jurisdiction and authority on the record before us we reject petitioners’ position petitioners first appear to be taking the position that the date order cautioned petitioners only against -- - continuing to advance the specific arguments and contentions which they had presented in their trial memorandum and which we found in that order to be frivolous and or groundless any such position ignores the date order that order stated in the event that petitioners continue to advance frivolous and or groundless contentions the court will be inclined to impose a penalty not in excess of dollar_figure on peti- tioners under sec_6673 the date order did not advise petitioners that the court will be inclined to impose a penalty under sec_6673 only in the event that they continue to advance the same arguments and contentions that they presented in their trial memorandum petitioners also appear to be taking the position that we should not impose a penalty under sec_6673 because they refrained from making any challenge whatsoever to the court’s jurisdiction and authority at trial and on brief that position ignores the reasons that respondent advances on brief in support of the imposition of a penalty under sec_6673 those reasons are that after we informed petitioners in the date order that we would be inclined to impose a penalty under sec_6673 if they continued to advance frivolous and or groundless contentions petitioners continued to advance frivolous and groundless contentions challenging the court’s jurisdiction in petitioners’ motion to dismiss that they filed on -- - date we agree that the reasons presented by respon- dent warrant imposition in the instant case of a penalty under sec_6673 by continuing to assert after the court issued the date order frivolous and groundless contentions in the motion to dismiss that petitioners filed on date petition- ers consumed the time and effort of the court which otherwise could have been devoted to resolving bona_fide claims of other taxpayers see coleman v commissioner supra pincite 806_f2d_948 9th cir affd per curiam based on our examination of the entire record before us we find that pursuant to sec_6673 b the imposition of a penalty in the amount of dollar_figure is appropriate in this case we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an approriate order will be issued and a decision will be entered sustaining respondent’s determinations and imposing a penalty under sec_6673
